                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CR-452-1-FL

UNITED STATES OF AMERICA,             )
                                      )
                v.                    )    ORDER
                                      )
LEONID ISAAKOVICH TEYF,               )

      Upon motion of the United States for an order substituting Exhibits 5 and 6 as

originally submitted during the hearing of January 22, 2019, and with consent of the

defendant through counsel, it is hereby ORDERED that:

      Exhibits 5 and 6 as submitted by the filing of the United States on February 4,

2019, are hereby substituted for the same-numbered exhibits as received by this Court

on January 22, 2019.

                      5th day of February, 2019.
     So ORDERED this _____



                                      __________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
